             Case 2:21-cv-00517-CKD Document 5 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYMEYON HILL,                                          No. 2:21-cv-0517 CKD P
12                           Plaintiff,
13               v.                                          ORDER
14    CAMACHO, et al.,
15                           Defendants.
16

17              Plaintiff, a civil detainee proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. The federal venue statute provides that a civil action “may be brought in (1) a

19   judicial district in which any defendant resides, if all defendants are residents of the State in

20   which the district is located, (2) a judicial district in which a substantial part of the events or

21   omissions giving rise to the claim occurred, or a substantial part of property that is the subject of

22   the action is situated, or (3) if there is no district in which an action may otherwise be brought as

23   provided in this action, any judicial district in which any defendant is subject to the court’s

24   personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

25              In this case, the defendants are located, and the claim arose in Monterey County, which is

26   in the Northern District of California. Therefore, plaintiff’s claim should have been filed in the

27   United States District Court for the Northern District of California. In the interest of justice, a

28   /////
                                                            1
             Case 2:21-cv-00517-CKD Document 5 Filed 03/29/21 Page 2 of 2


 1   federal court may transfer a complaint filed in the wrong district to the correct district. See 28
 2   U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 3              Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 4   States District Court for the Northern District of California.
 5   Dated: March 26, 2021
                                                       _____________________________________
 6
                                                       CAROLYN K. DELANEY
 7                                                     UNITED STATES MAGISTRATE JUDGE

 8

 9

10   1/kly
     hill0517.21a
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
